Appeal by defendant, as limited by his motion, from three amended sentences of the County Court, Nassau County, all imposed January 10, 1978, upon his plea of guilty to having violated the terms of previously imposed sentences of probation, the amended sentences being an indeterminate term of imprisonment with a maximum of three years and two definite terms of one year, to run concurrently with each other, but consecutively to a previously imposed sentence. Amended sentences modified, as a matter of discretion in the interest of justice, by deleting therefrom the provision that they shall be served consecutively to the previously imposed sentence and substituting therefor a provision that they shall be served concurrently with the previously imposed sentence. As so modified, amended sentences affirmed. The amended sentences were excessive to the extent indicated herein. Damiani, J. P., Titone, Suozzi and Rabin, JJ., concur.